Citation Nr: 0513765	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  98-04 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found, inter alia, that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric condition.  

In December 1999, the Board remanded the matter for 
additional development.  In July 2003, the Board found that 
new and material evidence had been presented to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric condition and, thereafter, remanded the matter 
again in order to afford the veteran a VA examination in 
which the examiner was to render an opinion as to the 
probable etiology of the veteran's acquired psychiatric 
disorder.    


REMAND

The veteran was, indeed, afforded a VA examination in April 
2004.  The examiner's diagnoses included major depressive 
disorder, recurrent.  The examiner stated that the veteran 
reported having been diagnosed with depression prior to entry 
into service, stating further "therefore, it was pre-
existing, and it is unlikely that it was related to his 
military service."  The pre-service diagnosis referred to 
was the note made in the January 1960 Report of Board of 
Medical Survey stating "[a]t the age of 16 he [the veteran] 
went to a psychiatrist for psychotherapy for a period of six 
months..."  A record of such treatment is not of record, nor 
does it appear that any attempts have been made to obtain 
such records.  Therefore, the RO is to attempt to obtain any 
records relating to this reported pre-service psychiatric 
treatment.  The Board notes that the veteran's enlistment 
examination report is negative for any psychiatric condition.  

Furthermore, the Board reiterates that the veteran has a 
current diagnosis of major depressive disorder and that the 
examiner in the April 2004 VA examination report based his 
opinion that the veteran's depression was unlikely related to 
service on the assumption that it pre-existed service.  
However, as stated above, there is no medical evidence 
confirming psychiatric treatment of the veteran at age 16, 
thus, the note in the January 1960 Report of Board of Medical 
Survey is based upon an oral history provided by the veteran.  

Every veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered noted.  70 Fed. Reg. 23,027, 
23,029 (2005) (to be codified at 38 C.F.R. § 3.304(b) 
(effective May 4, 2005)).  

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).
   
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Obtain any medical records associated 
with the veteran's reported six months of 
psychiatric treatment at the age of 16.  
If attempts fail to produce these 
records, or the attempts result in a 
negative response, such should be noted 
in the veteran's claims folder.  

2.  Schedule the veteran for a VA 
examination.  The examiner is to 
specifically comment as to whether the 
evidence shows that an acquired 
psychiatric condition pre-existed 
service.  If the examiner finds that an 
acquired psychiatric disorder pre-existed 
service, the examiner is then directed to 
state whether the evidence clearly and 
unmistakably shows that there was no 
aggravation of the preservice disability 
during service.  If pre-existence of an 
acquired psychiatric condition is not 
found (either because records from the 
veteran's reported pre-service 
psychiatric treatment are unobtainable or 
because such records did not show a pre-
existing acquired psychiatric condition) 
the examiner is directed to render an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that chronic depression was 
present during the veteran's active 
service.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination report and the 
report should reflect that such a review 
was conducted.  All opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




